COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Bumgardner
UNPUBLISHED



              AMANDA JEAN TONEY
                                                                           MEMORANDUM OPINION * BY
              v.      Record No. 0355-12-3                               JUDGE RUDOLPH BUMGARDNER, III
                                                                                JANUARY 29, 2013
              COMMONWEALTH OF VIRGINIA


                                    FROM THE CIRCUIT COURT OF FRANKLIN COUNTY
                                              William N. Alexander, II, Judge

                                (Arthur J. Donaldson, on brief), for appellant. Appellant submitting
                                on brief.

                                (Kenneth T. Cuccinelli, II, Attorney General; Victoria Johnson,
                                Assistant Attorney General, on brief), for appellee. Appellee
                                submitting on brief.


                      Amanda Jean Toney appeals her conviction for driving under the influence of alcohol, Code

              § 18.2-266. She contends the trial court erred in admitting the results of her breathalyzer test.

                      At trial, the Commonwealth introduced the results of the breathalyzer test given to the

              defendant. Both a certificate of analysis and testimony by the state trooper conducting the test were

              introduced. The defendant objected to evidence of the test results because the Commonwealth did

              not present any evidence that the breathalyzer machine had been tested as required by Code

              § 9.1-1101(B)(3).

                      The issues raised in this appeal have been decided during the pendency of the appeal.

              See Fitzgerald v. Commonwealth, 61 Va. App. 279, 734 S.E.2d 708 (2012). Accordingly, we

              affirm for the reasons stated in Fitzgerald.

                                                                                                           Affirmed.

                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.